COBB, Judge.
The defendant’s convictions for both dealing in stolen property (§ 812.019, Fla.Stat.) and grand theft (§ 812.014, Fla.Stat.) in connection with one scheme or course of conduct was improper. § 812.025, Fla.Stat. T.S.R. v. State, 596 So.2d 766 (Fla. 5th DCA 1992); Shearer v. State, 582 So.2d 28 (Fla. 5th DCA 1991); Duncan v. State, 503 So.2d 443 (Fla. 2d DCA 1987); W.J. v. State, 485 So.2d 22 (Fla. 5th DCA 1986); Ridley v. State, 407 So.2d 1000 (Fla. 5th DCA 1981). The conviction for the lesser degree crime, the grand theft conviction, is vacated. Ridley. Because the defendant was not sentenced on the grand theft conviction and because a minor error in the guideline seoresheet does not affect the defendant’s guideline score-sheet cell, nothing further need be done.
CONVICTION FOR COUNT TWO, GRAND THEFT VACATED; CONVICTIONS AND SENTENCES FOR COUNTS ONE AND THREE AFFIRMED.
DAUKSCH and THOMPSON, JJ., concur.